UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-21072-CIV-MORENO
MARGARITA NAVARRO,

Plaintiff,

vs.
CARNIVAL CORPORATION,

Defendant.
/

 

ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE

In this cruise line trip-and-fall case, Plaintiff Margarita Navarro asserts a single claim for
negligence against Defendant Carnival Corporation. Specifically, Navarro alleges that Carnival is
liable for the injuries she suffered to her knee, hip, and shoulder after a Carnival employee
photographer “unexpectedly” stuck her leg out while taking a picture, causing Navarro to trip and
fall. Carnival filed a Motion to Dismiss (D.E. 6) on grounds that Navarro fails to allege that Carnival
had “actual or constructive” notice of the alleged hazard. In her Opposition, Navarro insists that her
Complaint adequately alleges notice and breach of duty.

THE COURT has considered the Motion, the Response in Opposition, the Reply, the pertinent
portions of the record, and being otherwise fully advised in the premises, it is

ADJUDGED that the Motion is GRANTED. Accordingly, the Complaint is DISMISSED
WITHOUT PREJUDICE.

BACKGROUND

In her Complaint, Navarro alleges she was a paying passenger on Carnival’s Imagination

cruise vessel on March 23, 2018, when she suffered injuries to her knee, hip, and shoulder after being

“tripped by a Cruise Photographer” working for Carnival. (D.E. 1 at 97.) The core factual allegation

 

 
in the Complaint is that a Carnival employee photographer “unexpectedly stuck her leg out when she
went down on one knee to take a picture,” and Navarro tripped over the employee’s leg. Jd. This is
where the specific relevant factual allegations end.

Navarro goes on to allege that Carnival owed her a duty to exercise reasonable care under the
circumstances for her safety, and that Carnival breached its duty of care to Navarro by: (1) “creating
a hazardous condition, by the negligent action of its employee”; (2) “failing to properly rope off the
area”; (3) “failing to train its personnel to prevent such accidents”; and (4) “failing to warn [Navarro]
and fellow passengers of a dangerous and hazardous condition.” Jd. at §§ 8-9. Finally, Navarro
alleges that as a direct and proximate cause of Carnival’s negligence, she has suffered physical and
emotional injuries that are permanent or continuing in nature. Jd. at J 10.

LEGAL STANDARD

“A pleading that states a claim for relief must contain . . . a short and plain statement of the
claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a motion to
dismiss, a “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief
that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “While legal conclusions can provide
the framework of a complaint, they must be supported by factual allegations.” Jd at 679.
Detailed factual allegations are not required, but a complaint must offer more than “labels and
conclusions” or “a formulaic recitation of the elements of the cause of action.” Twombly, 550 U.S.
at 555 (citation omitted). The factual allegations must be enough to “raise a right to relief above the

speculative level.” /d. (citations omitted).

 

 

 
DISCUSSION

To state a negligence claim, Navarro must allege: (1) Carnival had a duty to protect her from
a particular injury; (2) Carnival breached that duty; (3) the breach actually and proximately caused
her injury; and (4) she suffered actual harm. Pizzino v. NCL (Bahamas) Ltd., 709 F. App’x 563, 565
(11th Cir. 2017) (citing Sorrels v. NCL (Bahamas) Ltd., 796 F.3d 1275, 1280 (1 1th Cir. 2015)). Under
federal maritime law, a ship owner owes all passengers a duty of exercising reasonable care under the
circumstances. Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1321 (11th Cir. 1989)
(quoting Kermarec v. Compagnie Generale Transatlantique, 358 U.S. 625, 632 (1959)). Importantly,
“where... the menace is one commonly encountered on land and not clearly linked to nautical
adventure”—as is the case here—Navarro must also allege factual matter demonstrating that Carnival
“had actual or constructive notice of the risk-creating condition.” Pizzino, 709 F. App’x at 565
(quoting Keefe, 867 F.2d at 1322).

Here, Navarro’s allegations fall short of stating a claim for negligence. Aside from alleging
that a Carnival employee photographer “unexpectedly stuck her leg out when she went down on one
knee to take a picture” (D.E. 1 at § 7 (emphasis added)), Navarro does not allege any facts explaining
how Carnival had, or why Carnival should have had, actual or constructive notice of the risk-creating
condition—the “unexpected” leg movement. Accordingly, the Court cannot “draw the reasonable
inference” that Carnival had actual or constructive notice of the risk-creating condition. Jgbal, 556
USS. at 678 (citing Twombly, 550 U.S. at 556).

In addition, Navarro asserts four theories of Carnival’s negligence: (1) “creating a hazardous
condition, by the negligent action of its employee”; (2) “failing to properly rope off the area”; (3)
“failing to train its personnel to prevent such accidents”; and (4) “failing to warn [Navarro] and fellow
passengers of a dangerous and hazardous condition.” Jd. at {§] 8-9. Now, “[w]hile legal conclusions

can provide the framework of a complaint, they must be supported by factual allegations.” Iqbal, 556

 

k
g
U.S. at 679, But here, Navarro does not assert a single factual allegation supporting any of these
theories. For example, Navarro does not allege any facts showing or explaining: how or why the
employee photographer created a hazardous condition by taking a photograph; how or why the
employee’s leg movement fell below the requisite standard of care; how or why Carnival’s failure to
warn Navarro fell below the requisite standard of care; or, how or why the training given to Carnival
employees fell below the requisite standard of care.

In short, Navarro’s relevant factual allegations begin and end with paragraph 7. Without
additional factual allegations regarding the context or circumstances of the trip-and-fall, the Court
cannot “draw the reasonable inference” that Carnival’s actions—through its employee photographer’s
“unexpected” leg movement—fell below the requisite standard of care.

CONCLUSION

For these reasons, it is

ADJUDGED that the Motion to Dismiss is GRANTED. Accordingly, the Complaint is
DISMISSED WITHOUT PREJUDICE. It is further

ADJUDGED that Navarro is granted leave to file an Amended Complaint, which she must do
no later than Monday, November 4, 2019. The Amended Complaint must include relevant factual
allegations supporting Carnival’s actual or constructive notice of the risk-creating condition. Each of
Navarro’s theories of negligence must also be supported by relevant factual allegations. Should
Navarro fail to timely file an Amended Complaint, the Court will direct the Clerk of Court to close

the case. /~

DONE AND ORDERED in Chambers at Miami, Florida, this / D, of October 2019.

 

  

ED STATES DISTRICT JUDGE
Copies furnished to:

Counsel of Record

 
